Quillian, Judge.
William F. Bullington, deceased, incurred an injury while working for his employer, Carolina Cranes, Inc., on July 6, 1973. He fell from the ceiling of a building and received compound fractures of the left arm and right wrist. Shortly after mowing his lawn on September 12, 1974, he died as the result of a heart attack. Claimants appeal from a denial of their claim for workmen’s compensation. They enumerate as error the order of the Superior Court of Richmond County affirming the denial of compensation. Held:
1. There was sufficient evidence to support the award of the state board of workmen’s compensation that the deceased’s death did not arise out of and in the course of his employment.
2. While the refusal to admit certain pictures of the deceased in evidence may have been error, the failure to admit them was harmless in view of the medical evidence.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.